Citation Nr: 0502927	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  03-29 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to service connection for a back disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1967 to July 1971.  He also had additional, short 
periods of active duty (for training) in the Marine Corps 
Reserve.  This case is before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
San Diego Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran had also initially appealed an 
August 2002 RO decision denying service connection for a skin 
condition.  He withdrew that appeal in writing in an August 
2003 Form 9.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

It appears that pertinent medical records may be outstanding.  
The record reflects that after service the veteran has 
received periodic treatment for the claimed disorder.  As 
more than three years have passed since the last dated record 
in the claims file, it appears that treatment records are 
outstanding.

The veteran claims that he originally injured his back in 
service in November 1967 and that other injuries in service 
aggravated his original back injury; that his back problems 
progressed since service; and that his current back problems 
are related to injuries in service, and should be service 
connected.  As the veteran's service medical records reflect 
that he did, in fact, sustain a back injury in November 1967 
and sought treatment for other back problems during service, 
and as postservice records reflect some postservice 
continuity of treatment for back problems, there is at least 
a suggestion that the veteran's current back disability may 
be related to events in service.   

Furthermore, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted in November 2000, and applies in the 
instant case.  While the veteran was provided some notice of 
the VCAA in correspondence in September 2001 and in a June 
2003 statement of the case (SOC), he has not been advised 
(with sufficient specificity) to submit everything he has 
pertinent to his claim.  As the case is being remanded 
anyway, there is an opportunity to ensure that there is full 
compliance with all notice requirements of the VCAA without 
causing significant additional delay in the processing of the 
appeal.

Accordingly, the case is REMANDED to the RO for the 
following:  

1.  The veteran should be provided 
notice of the VCAA that is in full 
compliance with the statutes, 
implementing regulations, and precedent 
interpretative decisions of the United 
States Court of Appeals for Veterans 
Claims.  He must be specifically 
advised to submit everything in his 
possession pertinent to his claims.  He 
and his representative should have the 
opportunity to respond.  

2.  The veteran should be asked to 
identify all sources of treatment he 
received for his back disorder since his 
discharge from service.  The RO should 
obtain copies of complete treatment 
records (those not already in the claims 
folder) from all identified sources.

3.  The RO should then arrange for a VA 
orthopedic examination to ascertain the 
nature and likely etiology of the 
veteran's back disorder.  His claims 
folder must be reviewed by the examiner 
in conjunction with the examination.  The 
examiner should specify the diagnosis for 
the veteran's current back disorder, and 
opine whether it is at least likely as 
not that such disorder was caused by or 
aggravated by his documented injuries in 
service.  The examiner should explain the 
rationale for any opinion given.  
4.  The RO should then readjudicate the 
claim.  If it remains denied, an 
appropriate supplemental SOC should be 
issued, and the appellant and his 
representative should have the 
opportunity to respond.  The case 
should then be returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

